DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 1/3/22 are acknowledged and entered. Claims 1-18 are cancelled. Claims 25-30 are added.1 Claims 19-30 are pending.
Allowable Subject Matter
Claims 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Finn (US 2019/0171923, previously cited), teaches a similar smartcard, but fails to teach all limitations and features of the claims as now recited. Original claim 19 was objected to as containing allowable subject matter, but dependent on a rejected base claim. Applicant has incorporated this subject matter and the subject matter of original claims 6 and 18 into claim 19. The remaining dependent claims depend on claim 19 directly or indirectly.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 The 326 form in the Office Action dated 8/31/21 mistakenly stated that claims 19-26 were objected to, rather than claims 19-24 as noted in the body of the Office Action. As claims 25 and 26 did not exist at that time, this was a clear typographical error.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.